      Case 3:20-cv-00720-JLS-WVG Document 1 Filed 04/15/20 PageID.1 Page 1 of 7



 1   Daniel M. Twetten (COSB #44134)
     pro hac vice pending
 2
     Loevy & Loevy
 3   2060 Broadway, Suite 460
     Boulder, CO 80302
 4
     720-583-6514
 5   dan@loevy.com
 6
     Mark Allen Kleiman (CASB #115919)
 7   KLEIMAN / RAJARAM
     2525 Main Street, Suite 204
 8
     Santa Monica, CA 90405
 9   Tele: 310-392-5455
     Fax: 310-306-8491
10
     mkleiman@quitam.org
11
     Attorneys for Plaintiffs
12
13
                             UNITED STATES DISTRICT COURT
14                          SOUTHERN DISTRICT OF CALIFORNIA
15
     Sophia Kostiw, Greg Kostiw, and Michele             Case No.: '20CV0720 JLS WVG
16   Kostiw,
                                       Plaintiffs,       COMPLAINT AND DEMAND
17
     v.                                                  FOR JURY TRIAL
18
     Prometour USA, Inc. (d/b/a “Forum
19   Language Experience”),
20                                    Defendant.
21
22         Plaintiffs Sophia Kostiw, Greg Kostiw, and Michele Kostiw, by and through
23   undersigned counsel, complain against Defendant Prometour USA, Inc. (d/b/a “Forum
24   Language Experience”) as follows:

25
                                            Introduction
26
           1.     This action arises from an incident on April 20, 2018, that left Sophia
27
     Kostiw (“Sophia”) permanently injured and unable to pursue her chosen career.
28

                                                     1
      Case 3:20-cv-00720-JLS-WVG Document 1 Filed 04/15/20 PageID.2 Page 2 of 7



 1          2.    In April 2018, Sophia was a senior in a public high school in Massachusetts.
 2   At that time, Sophia traveled to France for a trip operated by Prometour USA, Inc., which
 3   does business as Forum Language Experience (“Forum”). The itinerary was assembled
 4   by Forum and the trip was led and overseen by an agent of Forum.
 5          3.    On April 20, 2018, while on that trip, Sophia visited a go-kart track in

 6   France. The vehicles at the go-kart track did not have seatbelts or other restraining
     devices.
 7
            4.    While driving her go-kart, Sophia was ejected from the vehicle. Sophia
 8
     suffered substantial neck and head trauma.
 9
            5.    Sophia required extensive surgery in France, including fusion of her spine.
10
     She was unable to walk.
11
            6.    Eventually, Sophia was able to return to the United States. She continues to
12
     require significant medical care.
13          7.    Sophia was scheduled to enroll in a performing arts curriculum in college in
14   Fall 2018. Her injuries have prevented her from pursuing her career as intended and also
15   required that she delay enrolling in college.
16          8.    To this day, Sophia suffers substantial pain and limitations in her enjoyment
17   of life.
18          9.    Through this action, Plaintiffs seek to be made whole for the injuries they
19   suffered as a result of the acts and omissions of Forum.
20                               Parties, Jurisdiction, and Venue
21          10.   Plaintiffs are all residents and citizens of Worcester County, Massachusetts.

22          11.   Prometour USA, Inc. is a California corporation with its principal place of
     business in San Diego, California. Prometour USA, Inc. does business as Forum
23
     Language Experience (“Forum”).
24
            12.   According to Forum’s website, “our mission is to help you open the world to
25
     your students through authentic language learning opportunities and intercultural
26
     connections. We go a step further than traditional student travel — using our professional
27
28

                                                     2
      Case 3:20-cv-00720-JLS-WVG Document 1 Filed 04/15/20 PageID.3 Page 3 of 7



 1   network and intimate knowledge of each destination country to create experiences that
 2   truly immerse your students in the language and culture.”
 3            13.   This Court has subject matter jurisdiction over this action pursuant to 28
 4   U.S.C. § 1332. There is complete diversity of citizenship between Plaintiffs and
 5   Defendant. Further, Plaintiffs’ damages readily exceed $75,000.00, so the amount in

 6   controversy is greater than $75,000.00.
              14.   This Court has personal jurisdiction over Defendant because it is located in
 7
     this District and is a California corporation.
 8
              15.   Venue is appropriate in this Court because Defendant resides in this District.
 9
                                           Background Facts
10
              16.   In April 2018, Sophia Kostiw was a senior at a public high school in
11
     Massachusetts.
12
              17.   At the time, Sophia had been accepted into a performing arts curriculum for
13   college, which she intended to being in Fall 2018. Sophia planned to focus on musical
14   theater.
15            18.   For years, Sophia had been a devoted musical theater performer. It was her
16   dream to pursue musical theater as a career.
17            19.   In April 2018, Sophia traveled to France as part of a tour operated by Forum.
18            20.   On April 20, 2018, Sophia and other students on the tour visited a go-kart
19   track.
20            21.   All representatives of Forum failed to chaperone or otherwise attend this
21   outing.

22            22.   All representatives of Forum failed to inquire about the details of this visit,
     including the safety devices provided in the vehicles.
23
              23.   In fact, the vehicles at the go-kart track did not have seat belts or other
24
     restraining devices.
25
              24.   Sophia was ejected from her moving go-kart.
26
              25.   Sophia was not immobilized following her ejection. Instead, she was moved
27
     to a bench. Eventually, an ambulance was called to the scene.
28

                                                      3
      Case 3:20-cv-00720-JLS-WVG Document 1 Filed 04/15/20 PageID.4 Page 4 of 7



 1          26.      Sophia was taken to a local hospital.
 2          27.      Sophia required immediate and significant emergency neurosurgery.
 3          28.      As a result of her injuries, Sophia was unable to walk.
 4          29.      Despite the significant incident, nobody from Forum contacted Greg or
 5   Michele about Sophia’s accident.

 6          30.      Instead, Greg and Michele learned of the incident from the parent of another
     student who was also on the trip.
 7
            31.      Greg immediately traveled to France to be with Sophia.
 8
            32.      Greg and Michele repeatedly attempted to contact Forum’s designated group
 9
     leader for the trip. After several hours, the group leader finally answered her phone and
10
     informed Michele that she was one to two hours away from Sophia and the other
11
     students.
12
            33.      Sophia was not able to leave France for more than a week.
13          34.      Eventually, Sophia was released from the hospital and permitted to travel
14   back to the United States.
15          35.      Sophia was unable to enroll in college in Fall 2018.
16          36.      In 2019, Sophia was able to enroll in college but has not been able to pursue
17   the musical theater performance career she had devoted her life to prior to April 20, 2018.
18          37.      After returning to the United States, Sophia continued to require significant
19   medical care. To this day, Sophia suffers significant and ongoing pain. Further, Sophia’s
20   life activities are limited by her injuries.
21          38.      Sophia will continue to need substantial medical care for years, possibly the

22   rest of her life.
                                           Count I: Negligence
23
            39.      Plaintiff restates paragraphs 1 through 38 of this Complaint as if fully set
24
     forth herein.
25
            40.      Prometour USA, Inc. owed a duty of care to Sophia Kostiw.
26
            41.      Prometour USA, Inc. violated this duty of care through the acts and
27
     omissions alleged herein.
28

                                                     4
      Case 3:20-cv-00720-JLS-WVG Document 1 Filed 04/15/20 PageID.5 Page 5 of 7



 1           42.     As a proximate result of Prometour USA, Inc.’s breach of its duty of care,
 2   Sophia Kostiw suffered injuries.
 3                                   Count II: Loss of Consortium
 4           43.     Plaintiff restates paragraphs 1 through 38 of this Complaint as if fully set

 5   forth herein.

 6           44.     In April 2018, Sophia Kostiw was an adult child dependent on support form
     her parents, Greg and Michele Kostiw.
 7
             45.     As a result of the acts and omissions alleged herein, Prometour USA, Inc. is
 8
     legally responsible for causing Sophia’s injuries.
 9
             46.     Greg and Michele Kostiw suffered a loss of consortium as a result.
10
             47.     Greg and Michele Kostiw also suffered economic harm as a result.
11
                         Count III: Negligent Infliction of Emotional Distress
12
             48.     Plaintiff restates paragraphs 1 through 38 of this Complaint as if fully set
13   forth herein.
14           49.     Prometour USA, Inc. owed a duty of care to Sophia Kostiw.
15           50.     Through the above-described conduct, Prometour USA, Inc. breached that
16   duty.
17           51.     As a result of Prometour USA, Inc.’s breach of that duty, Sophia Kostiw
18   suffered emotional harm.
19                      Count IV: Intentional Infliction of Emotional Distress
20           52.     Plaintiff restates paragraphs 1 through 38 of this Complaint as if fully set
21   forth herein.

22           53.     Prometour USA, Inc.’s above-described conduct was outrageous.
             54.     Prometour USA, Inc. acted with reckless disregard of the likelihood of
23
     causing distress.
24
             55.     Prometour USA, Inc.’s actions caused Sophia Kostiw to suffer severe
25
     emotional distress.
26
27
28

                                                     5
     Case 3:20-cv-00720-JLS-WVG Document 1 Filed 04/15/20 PageID.6 Page 6 of 7



 1                                    Prayer for Relief
 2         WHEREFORE, Plaintiffs pray this Court:
 3         (a)   Enter judgment against Defendant and award Plaintiffs damages in an
 4               amount to be determined at trial, but which is not less than
 5               $1,000,000.00;

 6         (b)   Tax all costs of this action against Defendant; and
           (c)   Grant Plaintiffs such other and further relief as is just and proper.
 7
 8
     Dated: April 15, 2020                    Respectfully submitted,
 9
10
                                               LOEVY & LOEVY
11
12
                                               By:_/s/ Daniel M. Twetten           __
13                                                Daniel M. Twetten (COSB #44134)
14                                                pro hac vice pending
                                                  Loevy & Loevy
15                                                2060 Broadway, Suite 460
16                                                Boulder, CO 80302
                                                  720-583-6514
17                                                dan@loevy.com
18
19                                             KLEIMAN / RAJARAM
20
21                                             By:_/s/ Mark Allen Kleiman_____
22                                                Mark Allen Kleiman (CASB #115919)
23                                                KLEIMAN / RAJARAM
                                                  2525 Main Street, Suite 204
24                                                Santa Monica, CA 90405
25                                                Tele: 310-392-5455
                                                  Fax: 310-306-8491
26                                                mkleiman@quitam.org
27
                                                   Attorneys for Plaintiffs
28

                                                  6
     Case 3:20-cv-00720-JLS-WVG Document 1 Filed 04/15/20 PageID.7 Page 7 of 7



 1                                     Jury Trial Demanded
 2         Plaintiffs demand a trial by jury on all issues and claims so triable.
 3
 4   Dated: April 15, 2020                     Respectfully submitted,
 5
 6                                              LOEVY & LOEVY

 7
                                                By:_/s/ Daniel M. Twetten           __
 8
                                                   Daniel M. Twetten (COSB #44134)
 9                                                 pro hac vice pending
10                                                 Loevy & Loevy
                                                   2060 Broadway, Suite 460
11                                                 Boulder, CO 80302
12                                                 720-583-6514
                                                   dan@loevy.com
13
14
                                                KLEIMAN / RAJARAM
15
16
                                                By:_/s/ Mark Allen Kleiman_____
17
                                                   Mark Allen Kleiman (CASB #115919)
18                                                 KLEIMAN / RAJARAM
                                                   2525 Main Street, Suite 204
19
                                                   Santa Monica, CA 90405
20                                                 Tele: 310-392-5455
                                                   Fax: 310-306-8491
21
                                                   mkleiman@quitam.org
22
                                                   Attorneys for Plaintiffs
23
24
25
26
27
28

                                                  7
